Title: From Thomas Jefferson to Hammuda Pasha, Bey of Tunis, 14 April 1803
From: Jefferson, Thomas
To: Hammuda Pasha, Bey of Tunis


          
            Great and Good Friend,
            
          
          Your letter of September the 8th of the last year has been lately received by me, and I observe with pleasure that the Stores and jewels sent you on our part have given entire satisfaction, and that you preserve for our nation those sentiments of friendship which we wish to cultivate and continue: and it is further intimated that the present of a frigate of 36 guns would at this time be acceptable. Altho’ circumstances do not permit us to add this to the proofs of our friendship for you, yet we propose on this occasion to give you a testimony of the good will we bear you in a way which we hope may be acceptable, and which will be explained to our Consul, whom we shall appoint as Successor to Mr William Eaton.
          We continue to recommend to your hospitality such of our vessels of war as may have occasion to enter your harbours for safety or supply, as well as our Merchant vessels resorting to them for purposes of commerce with your subjects, or on other necessary emergencies: and repeating to you assurances of our desire to improve the harmony so happily subsisting between us by rendering you all the good offices which our distance and other circumstances permit, I pray God, Great and Good Friend, to have you always in his safe and holy keeping.
          Done at the City of Washington this fourteenth day of April in the year of our Lord one thousand Eight hundred and three
          
             Th: Jefferson
          
        